DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Final Rejection
Applicant's arguments filed 7/26/2022 have been fully considered but they are not persuasive for reasons detailed below.

The 35 U.S.C. 112 rejections are maintained or modified as follows:
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 6, 8, 11, 12 and 20-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 6 recites the limitation "said longitudinal counterbalance member".  There is improper antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "said longitudinal counterbalance members".  There is improper antecedent basis for this limitation in the claim.
Claim 8 defines a “variable speed motor controller” that appears redundant with  “electrical control means” set forth in base claim 6.
Claim 20 recites the limitation "said vibratory stroke".  There is improper antecedent basis for this limitation in the claim.
Claim 21 recites the limitation "an input hopper" (6 ln. from end)..  There is improper antecedent basis for this limitation in the claim
Further regarding claim 21, Applicant defines various elements that appear in conflict with each other and with the specification, thus leading to an indefinite claim scope.  For example, claim 21 defines “a rectangular fixed base” as well as a “rectangular intermediate base”, but these appear to be the same structural element.  Indeed, the specification describes “rectangular frame 88 supported by a fixed base defining a longitudinal counterbalance 26”, coil springs (22) as attaching to a top surface of a counterbalance member, and “intermediate frame 8 has triangular shaped support members 18” (US PG PUB 2021/0213485; para. 95).  The figures, however, show element 8 as an input hopper, that the coil springs attach to a bottom surface of the “fixed base” and do not show frame element 88.  


    PNG
    media_image1.png
    781
    983
    media_image1.png
    Greyscale

Further, claim 21 also claims that “said vibration drive isolation assembly including a counterbalance member supported on a plurality of isolation drive springs”, thus the structural relationship between the various “fixed base”, “intermediate base” and “counterbalance member” is unclear.  Claim 21 also contains various motor elements and motor control elements, such as “a variable speed motor controller” and “a programmable motor control unit” and “an electrical control” that have overlapping claim scope.  Thus, as the claims have conflicting claim elements and the specification is also in conflict with the claim language, the scope of the claimed invention cannot be regarded as definite.  
Claim 22 recites the limitation "said vibrating screening feeder unit".  There is improper antecedent basis for this limitation in the claim.
Claim 23 recites the limitation "said variable speed alternating current motors".  There is improper antecedent basis for this limitation in the claim.
Examiner requests clarification and recommends amending the claims with language that clearly sets forth the claimed inventio and that is consistent with Applicant’s specification.   
	
Response to Arguments
Applicant’s arguments that the amended claims overcome the previously set forth issues are unpersuasive in view of the reformulated prior art rejections set forth above.   Consequently, the claims stand rejected.

Allowable Subject Matter
Claims 1, 3, 4, 5 and 10 are allowed.

Specification
Claim Objections
The claims are objected to because of the following informalities:
Claim 21, line 21, reads “electricallyadjustable”.

 Appropriate correction is required.


Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show frame element 88 and the intermediate base in relationship to a counterbalance member as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “8” has been used to designate both an intermediate base and a bin hopper.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Examiner has maintained the prior art rejections, statutory rejections and drawing objections as previously stated and as modified above.  Applicant's amendment necessitated any new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Conclusion
Any references not explicitly discussed but made of record during the prosecution of the instant application are considered helpful in understanding and establishing the state of the prior art and are thus relevant to the prosecution of the instant application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH C RODRIGUEZ whose telephone number is 571-272-3692 (M-F, 9 am – 6 pm, PST).  The Supervisory Examiner is MICHAEL MCCULLOUGH, 571-272-7805.  The Official fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
The examiner’s UNOFFICIAL Personal fax number is 571-273-3692. 
Alternatively, to contact the examiner, send an E-mail communication to Joseph.Rodriguez@uspto.gov.  Such E-mail communication should be in accordance with provisions of the MPEP (see e.g., 502.03 & 713.04; see also Patent Internet Usage Policy Article 5).  E-mail communication must begin with a statement authorizing the E-mail communication and acknowledging that such communication is not secure and may be made of record.  Please note that any communications with regards to the merits of an application will be made of record.  A suggested format for such authorization is as follows: "Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me concerning any subject matter of this application by electronic mail. I understand that a copy of these communications will be made of record in the application file”. 
Information regarding the status of an application may also be obtained from the Patent Application Information Retrieval (PAIR) system.
Status information for published applications may be obtained from either Private PMR or Public PAIR. Status information for unpublished applications is available through Private PMR only.  For more information about the PAIR system, see	 http://pair-direct.uspto.gov
 Should you have questions on access to the Private PMR system, contact the Electronic Business Center (EBC) at 866-217-9197 (Toll Free). 
---
/JOSEPH C RODRIGUEZ/Primary Examiner, Art Unit 3655 
                                                                                                                                                                                                       
Jcr

------
September 22, 2022